Citation Nr: 0025791	
Decision Date: 09/27/00    Archive Date: 10/04/00	

DOCKET NO.  98-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

Based upon various statements contained in the file and, in 
particular, the veteran's Substantive Appeal, it is clear 
that he wishes to withdraw from consideration the issues of 
entitlement to service connection for sleep apnea, and an 
increased evaluation for tinnitus in the right ear.  
Accordingly, those issues, which were formerly on appeal, are 
no longer before the Board.  


FINDING OF FACT

The veteran currently exhibits Level I hearing in his 
service-connected right ear; for rating purposes, the 
veteran's nonservice-connected left ear is assigned a Level I 
designation.


CONCLUSION OF LAW

A compensable evaluation for service-connected defective 
hearing in the right ear is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, Code 6100 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case seeks an increased evaluation for 
service-connected defective hearing in the right ear.  In 
pertinent part, it is argued that present manifestations of 
the veteran's service-connected right ear hearing loss are 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
noncompensable schedular evaluation presently assigned.

At the time of a private ear, nose and throat examination in 
July 1997, it was noted that the veteran was "very much 
aware" of the diminished hearing in his right ear, stating 
that, were he to be sleeping on his left side, he had "very 
little hearing."  Audiometric examination revealed that the 
veteran's hearing in his left ear remained good.  However, it 
did appear that he might have lost "a little bit more 
hearing" in his right ear, inasmuch as his speech reception 
threshold had climbed from 35 to 50.  The pertinent diagnosis 
was sensorineural hearing loss in the right ear, with 
tinnitus.

In September 1997, a VA audiometric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had been followed since 1989, and that results at 
that time had indicated a mild to moderate sensorineural 
hearing loss in the right ear, in conjunction with normal 
hearing in the left ear.  Speech discrimination was 
reportedly good at that time.  According to the veteran, his 
hearing had decreased since his last evaluation.  He 
continued to complain of an inability to hear, in particular, 
in noise, and stated that he was currently not wearing his 
hearing aid, inasmuch as it was not "in good working order."

Audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 
4,000 Hertz of 25 decibels, 30 decibels, 45 decibels, and 65 
decibels, respectively, for a pure tone average of 41 
decibels, with speech discrimination ability of 96 percent.  
The pertinent diagnosis noted was mild to severe mixed 
hearing loss in the right ear, with excellent speech 
discrimination.

On VA examination of the nose and sinuses, likewise conducted 
in September 1997, the veteran gave a history of long-
standing right-sided hearing loss.  The veteran stated that 
he utilized a hearing aid in his right ear, but still found 
it necessary to ask people "to speak up louder" and to turn 
up the television.  Noted at the time of examination was that 
the veteran's audiogram demonstrated a 10- to 35-decibel 
conductive hearing loss superimposed on a sensorineural 
hearing loss on the right.  The veteran's left ear showed 
thresholds demonstrating a mild high frequency sensorineural 
hearing loss.  The pertinent diagnosis was of a right-sided 
mixed hearing loss.  

In mid-August 1998, an additional VA audiometric examination 
was accomplished.  At the time of examination, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  Reportedly, the veteran had been followed since 
April of 1987.  At that time, audiometric evaluation 
indicated a mild to moderate mixed hearing loss in the right 
ear, and normal hearing in the left ear.  Speech 
understanding was found to be within normal limits in both 
ears.

At the time of evaluation, the veteran's chief complaint 
consisted of difficulty hearing in his right ear when he did 
not wear his hearing aid.  According to the veteran, the 
situation "of greatest difficulty" was with "distance or 
noise."  

Audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 
4,000 Hertz of 25 decibels, 30 decibels, 35 decibels, and 70 
decibels, respectively, for a pure tone average of 40 
decibels, with speech discrimination ability of 94 percent.  
Noted at the time of examination was that the veteran's pure 
tone results indicated a mild to severe hearing loss in the 
right ear, which was conductive in nature through 3,000 
Hertz, and became mixed at 4,000 Hertz.  Pure tone results in 
the left ear indicated a mild isolated sensorineural hearing 
loss at 4,000 hertz.  The veteran's speech recognition was 
described as within normal limits in both ears.  The 
pertinent diagnoses were mild to severe mixed hearing loss in 
the right ear; and hearing within normal limits by VA 
definition in the left ear.

As regards the veteran's claim for an increased evaluation 
for service-connected defective hearing in the right ear, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Marcoux v. 
Brown, 10 Vet. App. 30 (1996).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected defective 
hearing be evaluated under the pertinent regulations 
effective both before and after the June 10, 1999 changes to 
the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, in the case at hand, the disability in question 
(hearing loss) does not fall within those sections of the 
rating schedule which underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.  

In that regard, the Board notes that, based on VA audiometric 
examinations in September 1997 and August 1998, current 
findings correspond to Level I in the veteran's service-
connected right ear.  Absent the presence of total deafness 
in both of the veteran's ears, his nonservice-connected left 
ear is considered to have Level I hearing.  Under such 
circumstances, the noncompensable evaluation currently in 
effect for the veteran's service-connected right ear hearing 
loss is appropriate, and an increased rating is not 
warranted.  38 C.F.R. Part 4, Code 6100 (1999).  


ORDER

An increased (compensable) evaluation for defective hearing 
in the right ear is denied.  


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans Appeals


 

